

EXHIBIT 10.15


FIRST AMENDMENT TO CREDIT AGREEMENT


THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated and made
effective as of the 12th day of September, 2011 (the “Effective Date”), by and
between SPRING STREET PARTNERS, L.P. (“Lender”), and DILIGENT BOARD MEMBER
SERVICES, INC. (“Borrower”).


WITNESSETH


WHEREAS, on or about March 12, 2010, Borrower and Lender entered into a Credit
Agreement (the “Credit Agreement”) in connection with that certain revolving
loan from Lender to Borrower in the original principal amount of $1,000,000.00
(the “Loan”);


WHEREAS, in addition to the Credit Agreement, Borrower executed certain other
loan documents in favor of Lender, including but not limited to a Revolving
Promissory Note (the “Note”) and a General Security Agreement (the “Security
Agreement”), both dated March 12, 2010 (the Credit Agreement, the Note, the
Security Agreement, and all other loan and security documents executed in
connection with the Loan are collectively referred to herein as the “Loan
Documents”); and


WHEREAS, the parties hereto desire to modify the Credit Agreement as hereinafter
provided.


NOW THEREFORE, for and in consideration of the premises, the mutual covenants
and agreements herein contained, and other good and valuable consideration, the
receipt and sufficiency whereof are hereby acknowledged by Borrower and Lender,
the parties hereby covenant and agree as follows:


1.           Recitals; Defined Terms.  The above recitals are true and correct
and are incorporated herein by reference.  All capitalized terms that are used
but not specifically defined herein shall have the meanings ascribed to them in
the Credit Agreement.
 
2.           Amendment to the Credit Agreement.  The Credit Agreement is hereby
amended as follows:
 
(a)           The definition of “Interest Rate” in Section 1.01 is deleted in
its entirety and replaced with the following:



 
(30) 
“Interest Rate” means an interest rate of 7.00% per annum.



(b)           The definition of “Maturity Date” in Section 1.01 is deleted in
its entirety and replaced with the following:



 
(35) 
“Maturity Date” means September 12, 2012.



(c)           The definition of “Term” in Section 1.01 is deleted in its
entirety and replaced with the following:


(51) “Term” means the period commencing on the Closing Date and expiring on the
Maturity Date.


3.           Reaffirmation of Representations, Warranties and
Covenants.  Borrower hereby reaffirms each of the representations, warranties,
and covenants made by the Borrower to the Lender in the Loan Documents, as
modified hereby, and agrees that each such representation, warranty, and
covenant shall apply with the same force and effect as if fully restated
herein.  All representations and warranties of the Borrower made in the Credit
Agreement and the Security Agreement are true and correct as of the Effective
Date, and all applicable conditions set forth in Section 6.01 of the Credit
Agreement have been and continue to be satisfied as of the date hereof or
appropriately waived in writing by the Lender.
 
 
 

--------------------------------------------------------------------------------

 
 
4.           Conditions Precedent to the Approval of Modification.  The
obligation of the Lender to approve any modification to the Loan Documents is
subject to the receipt by the Lender of the following documents and the
following actions, each of which shall be satisfactory to the Lender in form and
substance in the exercise of its sole discretion:
 
(a)           Company Documents and Approvals.  A certificate of good standing,
certified as of a date no more than 30 days prior to the effective date of this
Amendment by an appropriate governmental authority, and a certified copy of all
corporate action taken by the Borrower approving the consummation of the
modifications and related transactions contemplated hereby.


(b)           Certificate of Borrower.  A certificate by the Borrower to the
effect that, as of the date of delivery of this Amendment and since the date of
the Credit Agreement, and after giving effect thereto: (i) no Event of Default
shall have occurred and be continuing; (ii) no event shall have occurred and be
continuing which, with notice or lapse of time or both, would constitute an
Event of Default under the Credit Agreement, as amended hereby, or any other
Loan Document; (iii) no amendment and/or restatement of the Certificate of
Incorporation or the Bylaws of Borrower shall have been made; and (iv) no
material adverse change of the Borrower shall have occurred.


(c)           Incumbency Certificate.  An incumbency certificate, dated as of
the effective date of this Amendment, executed by the Secretary or Assistant
Secretary of the Borrower, which shall identify by name and title and bear the
signature of the officer of the Borrower authorized to sign this Amendment on
behalf of the Company.  The Lender shall be entitled to rely upon such
incumbency certificate in completing the modifications contemplated herein.


5.           Additional Representations, Warranties, and Covenants.  Borrower
acknowledges, warrants to and covenants with Lender that (i) Borrower has full
right and lawful authority to execute and deliver this Amendment; (ii) the
Credit Agreement has not been modified in any way except as provided herein;
(iii) the Credit Agreement (as so modified) and the Loan Documents are in full
force and effect, and are hereby affirmed by Borrower; and (iv) Borrower has no
claims, defenses or rights of setoff under or in connection with the Loan.
 
6.           No Novation.  It is the agreement and intent of the parties hereto
that neither this Amendment nor any other document executed in connection
herewith shall (i) constitute a novation with respect to any of the obligations
under the Loan Documents, or (ii) in any way impair the first priority of the
liens and security interests created by the Loan Documents.
 
7.           No Waiver.  Neither the execution or performance of this Amendment
by the Lender, nor any prior forbearance by the Lender from exercising any of
its rights or remedies under the Loan Documents, is intended or shall be deemed
to:
 
(a)           constitute or give rise to (i) a waiver of any Event of Default
that continues or arises after the Effective Date, or (ii) any obligation on the
part of the Lender to forbear from exercising any rights or remedies in relation
to any such Event of Default; or


(b)           otherwise impair any right that the Lender may have to (i)
accelerate any of the obligations on account of any Event of Default that
continues or arises after the Effective Date, (ii) exercise any other right or
remedy provided by the Loan Documents in connection therewith, or (iii)
otherwise enforce the Loan Documents against the Borrower strictly in accordance
with their terms.


Without limiting the generality of the preceding portion of this Section,
nothing contained in this Amendment is intended or shall be construed to
evidence or imply a course of dealing between the parties or to otherwise
obligate the Lender to further modify the Credit Agreement or any of the other
Loan Documents in any respect.


8.           Binding Effect.  This Amendment shall be binding upon and inure to
the benefit of Borrower and Lender and their respective heirs, personal
representatives, successors and assigns.
 
 
 

--------------------------------------------------------------------------------

 
 

9.           WAIVER OF JURY TRIAL.  BORROWER AND LENDER HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT EACH MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED ON THIS AGREEMENT, OR ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT AND ANY AGREEMENT CONTEMPLATED TO BE
EXECUTED IN CONJUNCTION WITH THIS AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS, WHETHER VERBAL OR WRITTEN, OR ACTIONS OF EITHER
PARTY.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE LENDER ACCEPTING THIS
AGREEMENT FROM BORROWER.
 
10.           Counterparts.  This Amendment may be executed by Borrower and
Lender in any number of counterparts, each of which, when executed and
delivered, shall be an original; and all such counterparts together shall
constitute one and the same instrument.  Signature and acknowledgment pages may
be detached from the counterparts and attached to a single copy of this document
to physically form one document.
 
(SIGNATURES ON THE FOLLOWING PAGE)
 
 
 

--------------------------------------------------------------------------------

 
 

IN WITNESS WHEREOF, Borrower and Lender have caused this Amendment to be duly
executed as of the date first above written.
 

 
BORROWER:
     
DILIGENT BOARD MEMBER SERVICES, INC.
       
By:
/s/ Alessandro Sodi
 
Name:
Alessandro Sodi
 
Title:
CEO and President
       
LENDER:
       
SPRING STREET PARTNERS, L.P.
       
By:
    West Broadway Advisors, L.L.C.
 
Its:
    General Partner
       
By:
/s/ David Liptak
                     David Liptak, Manager

  
 
 

--------------------------------------------------------------------------------

 